                        UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


 IN RE:                                       )   Case No. 19-52510-amk
                                              )
                                              )   JUDGE ALAN M. KOSCHIK
 2265 ENTERPRISE EAST, LLC,                   )
                                              )   NOTICE OF APPEARANCE AND
          Debtor.                             )   REQUEST FOR NOTICE
                                              )


       Now comes Attorney Christina C. Tizzano and hereby enters her appearance in the above

captioned action as counsel for James P. Breen. Please direct a copy of any future notice in this

matter to the undersigned.



                                            Respectfully submitted,

                                            _/s/Christina C. Tizzano________
                                            Christina C. Tizzano (0090138)
                                            Chilcote Law Firm LLP
                                            12434 Cedar Road, Suite 7
                                            Cleveland Heights, Ohio 44106
                                            Tel: (216) 795-4117
                                            Fax: (216) 795-4245
                                            christina.tizzano@chilcotelaw.com

                                            Attorney for James P. Breen




19-52510-amk        Doc 7    FILED 10/22/19       ENTERED 10/22/19 14:11:59        Page 1 of 2
                                CERTIFICATE OF SERVICE

       I hereby certify that an accurate and true copy of the foregoing Notice of Appearance and
Request for Notice was submitted to the court’s electronic filing system this 22nd day of October,
2019, and the following will be served according to such system’s electronic delivery:

       Thomas W. Coffey
       tcoffey@tcoffeylaw.com

       Scott R. Belhorn
       scott.r.belhorn@usdoj.gov




                                             Respectfully submitted,

                                             _/s/Christina C. Tizzano________
                                             Christina C. Tizzano (0090138)
                                             Chilcote Law Firm LLP
                                             12434 Cedar Road, Suite 7
                                             Cleveland Heights, Ohio 44106
                                             Tel: (216) 795-4117
                                             Fax: (216) 795-4245
                                             lee.chilcote@chilcotelaw.com
                                             christina.tizzano@chilcotelaw.com

                                             Attorney for James P. Breen




19-52510-amk       Doc 7    FILED 10/22/19       ENTERED 10/22/19 14:11:59          Page 2 of 2
